Citation Nr: 1643741	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-28 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for right shoulder strain.

2.  Entitlement to a compensable disability rating for right leg shin splints.

3.  Entitlement to a compensable disability rating for left leg shin splints.

4.  Entitlement to a compensable disability rating for bilateral hearing loss.  

5.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

6.  Whether new and material evidence has been received to reopen a claim for to service connection for pes planus, and if so, whether service connection is warranted.

7.  Entitlement to service connection for a left femur disorder.

8.  Entitlement to service connection for a left hip fracture.

9.  Entitlement to service connection for a right hip disorder.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for right femoral artery occlusion.

12.  Entitlement to service connection for diabetes mellitus.

13.  Entitlement to service connection for right and left knee disorders.

14.  Entitlement to service connection for cold feet, claimed as frostbite.

15.  Entitlement to service connection for back problems, as secondary to service-connected shin splints.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).

17.  Entitlement to special monthly compensation based on aid and attendance.

18.  Entitlement to a temporary 100 percent evaluation under Paragraph 30, based on convalescence.

19.  Entitlement to a temporary 100 percent evaluation under Paragraph 29, based on hospitalization.

[The issue of eligibility to benefit payments under Veteran Retraining Assistance Program (VRAP) for the term of August 19, 2013 to December 13, 2013 is the subject of a separate Board decision.]




REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from December 2012 decisions by the RO in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In May 2016, the Veteran informed the Board that he was withdrawing all pending hearing requests.  

The issues other than those withdrawn herein are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1982 to August 1981.  

2.  In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of the claims for an increased rating for tinnitus; for service connection for right hip condition, left hip fracture, and left femur condition; for temporary 100 percent evaluations under Paragraphs 29 and 30; and for special monthly compensation based on aid and attendance is requested.


CONCLUSION OF LAW

The criteria for withdrawal of appeals by the appellant, by his authorized representative, for claims for an increased rating for tinnitus; for service connection for right hip condition, left hip fracture, and left femur condition; for temporary 100 percent evaluations under Paragraphs 29 and 30; and for special monthly compensation based on aid and attendance have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeals for claims for an increased rating for tinnitus; for service connection for a right hip condition, left hip fracture, and left femur condition; for temporary 100 percent evaluations under Paragraphs 29 and 30; and for special monthly compensation based on aid and attendance.  Hence, there remain no allegations of errors of fact or law for appellate consideration for those claims.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.


ORDER

The appeal for the claim for an increased rating for tinnitus is dismissed.

The appeal for the claim for service connection for a right hip condition is dismissed.

The appeal for the claim for service connection a left hip fracture is dismissed.

The appeal for the claim for a left femur condition is dismissed.

The appeal for the claim for temporary 100 percent evaluations under Paragraph 29 is dismissed

The appeal for the claim for temporary 100 percent evaluations under Paragraph 30 is dismissed

The appeal for the claim for special monthly compensation based on aid and attendance is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All Claims

As to all the claims, the March 2015 supplemental statement of the case indicated that VA medical records from 2012 to 2015 were considered.  However, a review of the claims file does not show that the RO associated such records with the claims file.  Furthermore, the claims file does not show that all VA medical records prior to 2012 have been obtained.  For example, a February 2001 VA data base entry documents that the Veteran's right and left knees had undergone study in 1999, but those records have not been associated with the claims file.  The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

Additionally, prior to the current claim, in August 2008, the Veteran identified some private medical providers for the spine and legs - Chiro Med Largo and McKnight Chiropractics.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

New and Material Evidence Claim

In regards to the claim to reopen the pes planus claim, the Board notes that the RO failed to recognize that the pes planus claim had previously been denied by the RO in a final March 1993 rating decision.  As the RO has failed to correctly recognize and adjudicate the issue, this matter should be returned to the RO for proper action, to include providing correct VCAA compliant notice for a new and material evidence claim.

Service Connection Claims

For the claim for service connection for a back disorder, secondary to shin splints, the Veteran underwent a VA spine examination in March 2011.  The VA examiner opined that the back condition was not caused by the service-connected shin splints, but did not provide an opinion as to whether it was aggravated by such disabilities.  An adequate medical opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA examination should be obtained to adequately address the Veteran's contentions.

For the claim for service connection for cold feet (claimed as frostbite), the Veteran indicated that such problem recurred throughout service.  (April 2012 lay statement).  In July 2012, a VA examiner provided a negative medical opinion, based in part on a post-service absence of complaints of foot numbness.  However, a March 2006 Mease Dunedin Hospital record documents a complaint by the Veteran that his "leg is hurting and cold."  The provider noted that the right lower extremity was cold and pale with a bluish tinge and that there was decreased sensation to touch.  He diagnosed the Veteran with multiple disorders, including acute right femoral occlusion.  Given the inaccuracy, an adequate VA examination should be obtained to address the Veteran's claim.  Barr, supra.

For the service connection claims right femoral artery occlusion and the knees, he claims that his leg difficulties during service were the start of his circulation problems, but had been misdiagnosed in service.  (August 2006 lay statement), and that he had in-service knee pain (August 2006 lay statement). The Veteran has not undergone a VA examination as to his contentions and one should be provided.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for service connection for an acquired psychiatric disorder, to include major medical depression and PTSD.  The Veteran initially claimed to have depression secondary to his service-connected disabilities.  (September 2010 lay statement).  He later raised the issue of PTSD and has provided multiple PTSD stressors, including: (i) receiving a general discharge from service and the events leading up to such discharge (May 2011 stressor report, June 2011 lay statement), (ii) getting institutionalized with honor, respect, trust and camaraderie in service, which did not exist in the real world (May 2011 stressor report), (iii) losing a summary court martial (May 2011 stressor report), and (iv) being sexually assaulted while stationed in Germany (September 2015 and August 2014 lay statements).  The Veteran has since indicated that his depression and PTSD began in service and have continued to the present.  (November 2015 Advanced Psychological Solutions evaluation).  While the Veteran underwent a VA examination as to psychiatric disorders in August 2011, the VA examiner did not address whether depression developed on a direct basis.  Also, the Veteran has not undergone a VA examination as to his claimed PTSD.  An adequate VA examination should be obtained to address all the claims.  Barr, supra.

The Board also notes that the RO should perform any additional stressor development it deems warranted.  

Increased Rating Claims

Regarding the right shoulder strain increased rating claim, the Veteran underwent a VA examination in May 2011.  However, the VA examiner did not discuss whether any functional loss is attributable to pain during flare-ups, in spite of the fact that the Veteran has reported flare-ups.  The examination is inadequate to rate a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 44   (2011).  The Court in Mitchell explained that, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Id.   Under DeLuca v. Brown, an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination."  DeLuca v. Brown, 8 Vet. App. 202, 207   (1995).  As the description of the impact of the Veteran's flare-ups does not provide the level of detail required by Deluca and Mitchell, the examination is inadequate to rate the Veteran's disabilities, and another examination should be obtained upon remand.

For the claim for compensable ratings for right and left shin splints, the Veteran underwent a VA examination in May 2011.  That VA examination is incomplete as  
it does not describe the necessary noted above under Mitchell.  Also, the examination did not provide both active and passive motion and weight-bearing and nonweight bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As such, another VA examination is necessary to further clarify the clinical findings from the May 2011 VA examination.  

In regards to the bilateral hearing loss increased rating claim, in January 2011, the Veteran underwent a VA examination.  However, the VA examiner failed to describe the functional effects caused by a hearing disability in her final report.  As such, the VA examination is inadequate and a new examination is necessary.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

As to the TDIU claim, such a claim is inextricably intertwined with the issues on appeal remanded herein.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  (a) The AOJ should provide VCAA compliant notice as to the claim for new and material evidence for pes planus.

(b) The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders, including Chiro Med Largo and McKnight Chiropractics.  After securing any necessary authorization from him, obtain all identified treatment records.

2.  The AOJ should obtain any unassociated VA treatment records, both prior to and from 2012.

3.  The Veteran should be afforded a VA examination to determine the current severity of his bilateral hearing loss. 

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected (a) right shoulder disability and (b) bilateral shin splints and to provide etiology opinions as to the Veteran's claimed (c) right and left knee disorders, as well as, (d) back disorder claims.  

(a)  For the claim for service connection for a Back Disorder, claimed as secondary to service-connected shin splints: 

(i)  Does the Veteran currently have a back disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that any back disorder is related to the Veteran's active service?  

(iii)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., August 1991)?  

(iv)  Is it at least as likely as not that the Veteran's service-connected right and left shin splints caused and/or aggravated any back disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any back disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

 (b)  For the claim for service connection for Right and Left Knee disorders:

(i)  Does the Veteran currently have a RIGHT and/or LEFT knee disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that any RIGHT and/or LEFT knee disorder is related to the Veteran's active service?   

The examiner should note consideration of the Veteran's implication that he had knee pain in service.  (August 2006 lay statement).

(iii)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., August 1991)?  

A rationale is requested for any opinion.

5.  The Veteran should be afforded a VA examination as to the claims for service connection for (i) occlusion of the right femoral artery and (ii) cold feet.  

(a)  Does the Veteran currently have (i) a right femoral artery occlusion and/or (ii) a cold feet disorder (claimed as frostbite)?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that any (i) right femoral artery occlusion and/or (ii) cold feet disorder is related to the Veteran's active service?   

The examiner should note consideration of the Veteran's implications of: (i) that his right femoral artery occlusion developing during service, indicated by his leg problems at that time, but that it had been misdiagnosed (August 2006 lay statement) and (ii) that he had frostbite in-service, with recurring symptoms throughout service (April 2012 lay statement).  

The examiner should consider all medical evidence of record, to include the July 2012 VA examination, and reconcile his/her opinion with any conflicting medical opinions of record.

A rationale is requested for all opinions.

6.  The AOJ should perform any additional stressor development it deems warranted and make a determination as to stressor verification.  

7.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be made available.  

The examiner should address the following:

(a) Does the Veteran meet the criteria for a diagnosis of PTSD?  If the answer is "Yes, is it at least as likely as not (probability of at least 50 percent), that there is a causal connection between any current symptoms of PTSD and any verified stressor(s) (if found)?  

The examiner should note consideration of the Veteran's multiple PTSD stressors, including: (i) receiving a general discharge from service and the events leading up to it (May 2011 stressor report, June 2011 lay statement), (ii) getting institutionalized with honor, respect, trust and camaraderie that does not exist in the real world (May 2011 stressor report), (iii) losing a summary court martial (May 2011 stressor report), and (iv) being sexually assaulted while stationed in Germany (September 2015 and August 2014 lay statements).  

(b) The examiner should review the evidence of record and provide an opinion as to whether it indicates that a personal assault occurred.

(c) If PTSD is diagnosed, please specifically identify the particular stressor(s) upon which the diagnosis is predicated. 

(d) Does the Veteran meet the criteria for any psychiatric disorder OTHER THAN PTSD (to possibly include depression or dysthymic disorder)? If the answer is "Yes," please provide the diagnosis for EACH such mental disorder found to exist.

(e) For EACH diagnosis of an acquired psychiatric disorder OTHER THAN PTSD, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder developed during, was caused by, or is it the result of, any event that occurred during service?

(f) For EACH diagnosis of an acquired psychiatric disorder OTHER THAN PTSD, is it at least as likely as not (probability of at least 50 percent) that it was caused OR aggravated by (i.e., permanently increased in severity beyond the natural progression) the service-connected disabilities (to include the right shoulder disability, bilateral shin splints, bilateral hearing loss, and tinnitus)?    The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  If the examiner finds that any disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

(g) If the examiner finds that the Veteran DOES NOT meet the criteria for any diagnosis of an acquired psychiatric disorder, to include PTSD, he/she should explain the medical basis for that finding, and should reconcile his/her opinion with any conflicting findings and opinions of record.  

8.  The AOJ should adjudicate the issue of whether new and material evidence has been submitted to reopen a claim for service connection for pes planus (previously denied in a March 1993 rating decision).

9.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


